74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Sandra DICKENS, Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Appellee.
No. 95-2248.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 12, 1995.Decided Jan. 8, 1996.

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Sandra Dickens appeals the judgment entered by the district court affirming the Secretary's decision denying Dickens disability and supplemental security income benefits.  After careful review of the record and the parties' briefs, we conclude the Secretary's decision is supported by substantial evidence on the record as a whole.  Because an opinion by this court would have no precedential value, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.